Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2 and 10-13 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1 and 12, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-8, dated 12/15/2021 were persuasive and overcome the 35 U.S.C. 103 rejections and minor claim informalities. 
Independent Claim 1 recites limitations that include a storage system comprising:
a plurality of base plates each having one or more interlocking means,
wherein the plurality of base plates are configured and arranged to interlock one another to form a grid for receiving bin receiving units;
a plurality of stacking bin receiving units each having one or more interlocking means,
wherein the bin receiving units interlock one another and interlock the base plates to form towers for receiving stacks of bins within the towers
a plurality of stacks of bins;
a plurality of rails comprising a plurality of interlocking track sections,
wherein the track sections interlock the bin receiving units to form a first set of parallel rails or tracks and a second set of parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; and 
at least one load handling device.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.


Independent Claim 12 recites limitations that include a method of constructing or deconstructing a storage system having a plurality of base plates each with one or more interlocking means, wherein the plurality of base plates are configured and arranged to interlock one another to form a grid for receiving bin receiving units; a plurality of stacking bin receiving units each having one or more interlocking means, wherein the bin receiving units interlock one another and interlock the base plates to form towers for receiving stacks of bins within the towers; a plurality of stacks of bins; a plurality of rails comprising a plurality of interlocking track sections, wherein the track sections interlock the bin receiving units to form a first set of parallel rails or tracks and a second set of parallel rails or tracks extending transverse to the first set in a substantially horizontal plane to form a grid pattern having a plurality of grid spaces; and at least one load handling device, the method comprising:
interlocking or detaching a plurality of base plates, to or from a plurality of bin receiving units.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        December 28, 2021